Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-11 are pending.  Claims 1-8 are presented for this examination.  Claims 9-11 are withdrawn.  Claims 1, 4, 7-8 are amended.  Claims 12-14 are cancelled.  
Status of Previous Rejections
103 art rejection over Yang and Yang over Liao are withdrawn from previous office action of 12/02/2021.
Objection for claims 1 and 12 are withdrawn in view of amendment of claim 1 and cancellation of claim 12.
Claim Interpretation
	Instant claim 1 recited “a neural network” is interpreted an optimization process.  Hence, it is merely interpreted as a computer modelling algorithm, not a physical equipment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Independent claim 1 is directed to a method for controlling temperature setpoints for a steel reheat furnace with multiple zones comprising steps of selecting and interpolating and setting which merely amounts to data gathering and optimization and therefore is directed to an abstract ideas.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no other active processing steps in claim 1 which adds something significantly more to the abstract idea of claim 1.     In other words, instant claim 1 recites slabs are inserted, moved through the furnace and are discharged but these are routine and conventional steps in the steel reheating art.  First, these steps are not recited in positively fashion.  Second, even if step (c) is a physical step of setting the furnace with the actual setpoints from step (b), neither step (b) nor step (c) are being integrated into step e) because step (e) is to repeat step (a) and (d), not to repeat step (b) or step (c).   Third, step (c) of setting the furnace with the actual setpoints from neural network simulation is conventional step as evidenced by Chen (NPL document : A hybrid modeling method of reheating furnace temperature based on neural networks) and Hu (NPL document “Nonlinear dynamic simulation and control of large-scale reheating furnace operations using a zone method based model”).   Thus, because the step (c) is a conventional step and does not add something significant more to the mental steps (a) and (b), it renders 101 rejection.
Thus, it is unclear as to what action takes place as to how the chosen actual temperature setpoints from steps (b) and (c) are related to as slabs are inserted, moved through the furnace and are discharged. 
See Parker V. Flook – See Example 24
The same applies to claims 2-4 because a simulator of instant claim 2, a measuring step and filtering steps of instant claim 3 and a neural network of claim 4 does not amount to a physical step and it is merely data manipulating which is abstract ideas. That is, the abstract ideas of claims 2-4 are not integrated into any of the process steps of instant claim 1.  Claim 8  “using a simulation to predict when to increase furnace temperature” is abstract idea.  
Claims 7 “filter slab temperature are adjusted” is abstract idea, not active physical step.
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 1 recites “slabs are inserted, moved through the furnace and are discharged” which are routine and conventional steps in the steel reheating art. It appears that based on abstract ideas of computed setpoints, an action takes place.   Because steps (b) and (c) are not repeated in step (e),  it is unclear as to what action takes place as to how the chosen actual temperature setpoints from steps (b) and (c) are related as slabs are inserted, moved through the furnace and are discharged.
Claim 1 recites the limitation "the actual setpoints" in step (c).  There is insufficient antecedent basis for this limitation in the claim.  Does it refer to actual temperature setpoints of step (b) or something else?  Clarification is required.  Same insufficient antecedent basis are also lacking for limitations “the weights” and “the highest required setpoint”.  It is further unclear as to what “the highest required setpoint” means as to whether term “highest” refers to temperature setpoints or something else.
The term "an acceptable temperature window" in claim 1 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 “combining temperature from several most recently discharged slab” is unclear as to how the temperatures are combined to adjust the filtered slab temperature.  
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (NPL document: “A hybrid modeling method of reheating furnace temperature based on neural networks”) in view of Block (US 4,898,628).
As for claim 1, Chen discloses a hybrid modeling method of reheating furnace temperature based on neural networks.  Thus, Chen suggests a neural network receiving slab information from a simulation of the slab as required by amendment of claim 1.
Chen differs from instant claim 1 such that it does not disclose reducing oxygen to prevent slagging as required by instant claimed step (d).
Block discloses a formation of an internal silicon free iron layer by internal oxidation which is commonly referred to as “silver streak” in the slag.  Since the silver streaks cause surface crack which is a defect in the final steel product, the internal oxidation needs to be removed by high pressure water sprays.  (Col 3 lines 1-40)
Thus, it would have been obvious to one skill in the art, at the time the invention is made to remove internal oxidation as disclosed by Block which results in reduction of excess oxygen to prevent slagging, in the process of Chen for the benefit of avoiding surface cracks in the final steel product.
As for claim 2, since the claimed calculating step does not amount to a physical step and it is merely data manipulating which is abstract idea, Chen’s neural net modeling suggests calculating step as required by instant claim.
As for claim 3, instant claim is directed to an abstract idea and is rejected under 101 statuary because the step of measuring and then filtering does not amount to a physical step and it is merely data collecting and manipulating which is abstract idea.
As for claims 4-5, instant claim 4 is directed to a neural network which is an abstract idea and is rejected under 101 statuary because step of estimating does not amount to a physical step and it is merely data collecting and manipulating which is abstract idea.  Instant claims 5 and 14 is rejected for the same reason as instant claim 4 since wherein clause is used for data estimating which is abstract idea.
As for claim 6, the step of feeding into a neural network does not amount to a physical step and it is merely data collecting which is abstract idea.
As for claim 7, instant claim required step of adjusting does not amount to a physical step and it is merely data manipulating which is abstract idea.
As for claims 8, they are substantially the same. the step of determining temperature setpoints and step of predicting using a simulation does not amount to a physical step and it is merely data manipulating which is abstract idea.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liao (NPL document: “Modeling of reheating-furnace Dynamics using neural network based on improved sequential-learning algorithm”) in view of Block.
As for claim 1, Liao discloses a dynamic model for predicting the temperature distribution of a reheating furnace and the model is constructed using neural network.
Figure 1 illustrates the furnace is divided into three zones, the preheating, heating and soaking zones.
Figures 2-10 illustrates using neural network to estimate a difference between the predicted temperature and actual temperature of each zone filtered by five point moving average method.
Thus, Liao suggests a neural network receiving slab information from a simulation of the slab as required by amendment of claim 1.
Liao differs from instant claim 1 such that it does not disclose reducing oxygen to prevent slagging as required by instant claimed step (d).
Block indicates instant claimed reducing step would have been obvious for the same reason set forth in rejection of claim 1 above over Chen.
As for claims 2-8, they are rejected for the same reason set forth in rejection of claims 2-8 over Chen above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (NPL document “Nonlinear dynamic simulation and control of large-scale reheating furnace operations using a zone method based model”) evidences application of neural network to temperature control of a reheating furnace in the steel industry is well known in the art.
Response to Argument
	In response to applicant’s argument on 05/20/2022 that amended claim include output to physical equipment including a neural network and a physical step of setting a furnace temperature, argument is unpersuasive because of the following reasons:
First, neural network is a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates.   Hence, neural network is not a physical equipment.  
Second, setting a furnace temperature which is outputted from neural network modeling is a conventional step as evidenced by Chen and Hu indicated above.  That is,  setting furnace temperature based on temperature calculated from neural network simulation is well known in the art.  Thus, such physical step does not add something significant more to the mental process of neural network simulation.
	In response to applicant’s argument that neither Yang alone nor the combination teaches or suggests a neural network receiving slab information from a simulation of the slab, argument is moot since Yang or combination of Yang and Liao are withdrawn in the current rejection.
	In response to applicant’s argument that combination also fails to reach or suggest reducing oxygen to prevent slagging, argument is unpersuasive because newly cited art Block indicates such reducing step would have been obvious as indicated in art rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733